Order, Supreme Court, New York County (Carol Arber, J.), entered on or about January 31,1995, which denied defendants’ motion to vacate plaintiff’s note of issue and certificate of readiness, unanimously affirmed, with costs.
Plaintiff’s commencement of the related Federal action against defendants and his continued defense in the related Kings County action are sufficient to demonstrate a reasonable excuse for his delay in the instant action and lack of intent to abandon it (see, Rodriguez v Middle Atl. Auto Leasing, 122 AD2d 720, appeal dismissed 69 NY2d 874). And the merit of the instant action is sufficiently demonstrated by plaintiff’s detailed pleadings in these related actions (see, General Staple *167Co. v Amtronics, Inc., 81 AD2d 877, 878). The Clerk’s restoration of the action to the calendar notwithstanding that no formal motion was made, does not mandate a grant of defendants’ motion to vacate at this juncture. We have considered defendants’ other arguments and find them to be without merit. Concur—Ellerin, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.